DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/24/2021 has been considered by Examiner.

Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner agrees with the arguments submitted on 11/24/2021. The Applicant argues with respect to claim 1 on Pages 10-16 that the prior art references “wherein said voltage level of said plurality of gate signals are risen to a predetermined voltage level in said voltage rising period according to said first supply voltage, and said voltage level of said plurality of gate signals are held at a turn-on voltage level in said voltage holding period according to said second supply voltage”. In light of these arguments the Examiner has indicated the claims are allowable. 
Claim 19 is directed to high voltage tolerant circuit or precharge circuit shown in specification figure 5 as element 43. The circuit as claimed is directed to be within each gate driver circuit 41 of Applicant’s figure 4. The Examiner believes that the circuit as .






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        01/21/2022